Exhibit 99.2 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Financial Statements For the Years Ended December 31, 2012 (Audited), 2011 and 2010 (Unaudited), and Independent Auditors’ Report Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Independent Auditors’ Report and Consolidated Financial Statements 2012 (Audited), 2011 and 2010 (Unaudited) Contents Pages Independent Auditors’ Report – Consolidated Financial 1 Statements Consolidated balance sheets 2-3 Consolidated statements of income 4 Consolidated statements of changes in equity 5 Consolidated statements of cash flows 6 Notes to consolidated financial statements 7-21 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders of Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries We have audited the accompanying consolidated financial statements of Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries (the "Company"), which comprise the consolidated balance sheet as of December 31, 2012 and the related consolidated statements of income,changes in equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries as of December 31, 2012 and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. Other Matter The accompanying consolidated balance sheet of Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries as of December 31, 2011, and the related consolidated statements of income, changes in equity and cash flows for each of the two years in the period ended December 31, 2011 were not audited, reviewed, or compiled by us and, accordingly, we do not express an opinion or any other form of assurance on them. /s/ Deloitte, Inc. Panama City, Republic of Panama April 15, 2013 1 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Balance Sheets As of December 31, 2012 and 2011 (In thousands of U.S. dollars) Notes Assets (Audited) (Unaudited) Current Assets: Cash and cash equivalents Trade receivables 3 Accounts receivable from related parties 5 Sundry debtors 3 Inventories, net 3 Recoverable taxes 3 Prepaid expenses and other current assets 3 Deferred income taxes 8 - 5 Total current assets Property, plant and equipment: Buildings Land Machinery and equipment Vehicles Office furniture and equipment Land under capital leases Building under capital leases Machinery and vehicles acquired under capital leases 95 95 Other property, plant and equipment 74 Less - accumulated depreciation ) ) Net property, plant and equipment Total assets 2 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Balance Sheets As of December 31, 2012 and 2011 (In thousands of U.S. dollars) Notes Liabilities and stockholders' equity (Audited) (Unaudited) Current liabilities: Short-term debt 6 Current maturities of long-term debt 6 Current maturities of capital leases 7 Accounts payable Accounts payable to related parties 5 Sundry accounts payable Withholdings and accrued expenses 3 71 Unearned income 3 - Income taxes payable Other current liabilities - Total current liabilities Long-term liabilities: Long-term debt 6 Capital leases 7 Accounts payable to related parties 5 - Accrued expenses 75 94 Deferred income taxes 8 Total long-term liabilities Equity: Paid-in capital 9 76 76 Retained earnings Total Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) stockholders' equity Noncontrolling interests Total equity Total liabilities and equity The accompanying notes are an integral part of these consolidated financial statements. 3 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Statements of Income For the years ended December 31, 2012, 2011 and 2010 (In thousands of U.S. dollars) Notes (Audited) (Unaudited) (Unaudited) Revenues Drilling Sale of fluids Other revenues Total revenues Cost of services (exclusive of depreciation shown below) Cost of sales (exclusive of depreciation shown below) Selling, general and administrative expenses ) ) ) Depreciation and amortization ) ) ) Total costs and expenses ) ) ) Operating income Other income (expenses): Equity in net earnings of affiliate - - ) Financial expense ) ) ) Other income, net 77 Foreign exchange losses, net ) ) Other (expense) income, net ) ) Income before income taxes Income tax expense 8 ) ) ) Net income Less: Net income attributable to noncontrolling interests ) ) ) Net income attributable to Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) The accompanying notes are an integral part of these consolidated financial statements. 4 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Statements of Changes in Equity For the years ended December 31, 2012, 2011 and 2010 (In thousands of U.S. dollars) Total Boyles Bros. Servicios Técnicos Geológicos, S.A. (Boytec, S.A.) Paid-in Retained stockholders' Noncontrolling Total capital earnings equity interests equity Balance as of January 1, 2010 (Unaudited) 76 Dividends distribution - Comprehensive income: Net income for the year 2010 - Balance as of December 31, 2010 (Unaudited) 76 Balance as of January 1, 2011 (Unaudited) 76 Dividends distribution - Partnership withdrawal - Comprehensive income: Net income for the year 2011 - Balance as of December 31, 2011 (Unaudited) 76 Balance as of December 31, 2011 (Unaudited) 76 Dividends distribution - Partnership withdrawal - Comprehensive income: Net income for the year 2012 - Balance as of December 31, 2012 (Audited) 76 The accompanying notes are an integral part of these consolidated financial statements. 5 Boyles Bros. Servicios Tecnicos Geologicos S.A. (Boytec S.A.) and Subsidiaries Consolidated Statements of Cash Flows For the years ended December 31, 2012, 2011 and 2010 (In thousands of U.S. dollars) (Audited) (Unaudited) (Unaudited) Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Foreign exchange losses, net ) Deferred income taxes Others Changes in operating assets (increases) decreases: Trade account receivables ) Inventories ) ) ) Other assets ) ) Due from related companies Changes in operating liabilities increases (decreases): Accounts payable ) Other accounts payable ) ) VAT and similar payables ) ) Total net cash flows provided by operating activities Cash flows from investment activities: Proceeds from sale of property, plant and equipment 3 Purchases of property, plant and equipment ) ) ) Total net cash flow used in investment activities ) ) ) Cash flows from financing activities: Lease payments ) ) ) Bank debt payments ) ) ) Bank loans Partnership withdrawal ) (8 ) - Return investment - - Dividend payments ) ) ) Total net cash flow used in financing activities ) ) ) Net increase (decrease) in cash flows for the year ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year The accompanying notes are an integral part of these consolidated financial statements. 6 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) 1. Nature of business, basis of presentation and foreign currency financial statements Consolidated Group and description of business The Consolidated Group comprises the following entities: -Boyles Bros. Servicios Técnicos Geológicos S.A. (BOYTEC S.A.) -Sondajes Geotec Colombia S.A.S -Boytec Panama S.A.: ·Boytec Sondajes de Mexico S.A. de C.V. -Industries Finance Manufacturing & Technology, S.A. (IFMT): ·Inmobiliaria Plantel Industrial Limitada -Mining Drilling Fluids, Inc. and Subsidiaries (MDF Inc.): ·MDF S.A. (Chile) ·MDF Colombia S.A.S. ·Mining Drilling Fluids México S.A. de C.V. ·Mining Drilling Fluids Perú S.A. Description of business: - Boyles Bros. Servicios Técnicos Geologicos S.A. (Boytec, S.A.):Is the holding company of the subsidiaries detailed below. - Sondajes Geotec Colombia S.A.S: provides mining prospection services in the area of drilling. - Boytec Panama S.A.: Is engaged to invest in other companies. - Boytec Sondajes de México S.A. de C.V.:provides mining prospection services principally in the area of drilling and maintenance and recovery of water wells. - Mining Drilling Fluids, Inc. and Subsidiaries: are mainly engaged in marketing and production of fluids and other industrial products. - Inmobiliaria Plantel Industrial Ltda. is a real estate company that during the years 2002, 2005 and 2007, acquired a land and building with leaseback and finance lease, which are currently being subleased to the related companies Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A., Christensen Chile S.A. and Centro Internacional de Formación, S.A. 7 Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) Basis of Presentation - The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Consolidation of financial statements - The consolidated financial statements include the financial statements of Boytec S.A. and those of its subsidiaries. Boytec, S.A. consolidates its subsidiaries in which it holds a controlling financial interest. The usual condition for a controlling financial interest is ownership of a majority voting interest. All significant intercompany transactions and balances have been eliminated in consolidation. Foreign currency financial statements - The currencies of the countries in which the Companies are incorporated are Chilean Pesos, Peruvian Nuevos Soles, Mexican Pesos, Colombian Pesos, and US Dollar. Management determined the U.S. dollar as the Company’s functional currency in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830 – Foreign Currency Matters.Accordingly, the Company measures into U.S. dollars monetary assets and liabilities at year-end exchange rates while non-monetary items are measured at historical rates. Income and expense accounts are measured at exchange rates that approximate the weighted average of the prevailing exchange rates in effect during the year, except for depreciation which was measured at historical rates. Gains or losses from changes in exchange rates are recognized in income in the year of occurrence. 2. Significant accounting policies A summary of the significant accounting policies used in the preparation of the accompanying consolidated financial statements follows: Use of Estimates - The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management of each of the consolidated companies in the Boytec Group of Companies to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Although management believes the estimates and assumptions used in the preparation of these consolidated financial statements were appropriate in the circumstances, actual results could differ from those estimates. Inventories - Inventories are valued at the lower of cost or market (net realizable value). Cost is determined by the weighted average cost method. 8 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) Concentration of credit risk- The Company provides mining prospection services principally in the area of drilling and maintenance and recovery of water wells, and sells products to customers primarily in Chile, Mexico, Peru, Colombia and Panama. The Company conducts periodic evaluations of its customers’ financial condition and generally does not require collateral.The Company does not believe that significant risk of loss from a concentration of credit risk exists given the large number of customers that comprise its customer base and their geographical dispersion. Property, plant and equipment - Property, plant and equipment are recorded at acquisition cost, net of accumulated depreciation.Cost includes major expenditures for improvements and replacements, which extend useful lives or increase capacity.Assets acquired under capital leases are recorded as acquisitions of property, plant and equipment, in an amount equivalent to the lower of the present value of the minimum lease payments plus the present value of the purchase option and market value.The assets will be legally owned by the Company only when it exercises the purchase option. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets. Depreciation expense for assets owned was ThUS$2,090, ThUS$1,302 and ThUS$764 in 2012, 2011 and 2010, respectively. Depreciation expense for leased assets was ThUS$249, ThUS$103 and ThUS$85 in 2012, 2011 and 2010, respectively. The estimated useful lives of the related assets are as follows: Useful Life Years Buildings 20 to 60 Machinery and equipment 5 to 10 Office furniture and equipment 3 Vehicles 3 to 5 Leased assets 20 to 25 Property, plant and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The carrying amount of an asset is not recoverable when the estimated future undiscounted cash flows expected to result from the use of the asset are less than the carrying value of the asset.The Company measures an impairment loss as the difference between the carrying value of the asset and its fair valueEach of the consolidated companies in the Boytec S.A. has determined that no impairment of property, plant and equipment was required as of December 31, 2012 and 2011. 9 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) Revenue recognition- Revenues from contracts for the consolidated companies in the Boytec S.A. mineral exploration drilling services are billable based on the quantity of drilling performed. Thus, revenues for these drilling contracts are recognized on the basis of actual footage or meterage drilled. Revenues from contracts for maintenance and recovery of water wells are recognized upon rendering of such services. Revenues from sales are recognized in the period in which the risk and rewards of the related inventories are transferred to customers, which generally coincides with the delivery of products to customers in satisfaction of orders. Other revenues relate to sublease contracts of land and building and are recognized on an accrual basis. Allowance for doubtful accounts – Each of the consolidated companies in the Boytec S.A. estimates the allowance based on an individual analysis of customer credit worthiness and payment capacity. The Company has determined that no allowance for doubtful accounts is required as of December 31, 2012 and 2011. Cash and cash equivalents – Each of the consolidated companies in the Boytec S.A. considers investments with an original maturity of three months or less when purchased to be cash equivalents. As of December 31, 2012 and 2011, cash and cash equivalent include cash on hand and in banks. The carrying value of cash and cash equivalents approximates fair value. Accrued expenses - Vacation costs and other expenses are accrued as an expense in the year in which earned or become payable. Income taxes – Current income taxes are recorded in the results of the year in which they are incurred.Deferred income taxes are provided using the asset-and-liability method, in which deferred taxes are recognized for the tax consequences of temporary differences between the financial statement carrying amounts and tax bases of existing assets and liabilities.Deferred tax assets are reviewed for recoverability and valuation allowances are provided as necessary. Provision for income taxes is made in accordance with tax regulations for each country. Each of the consolidated companies in the Boytec S.A. estimates of uncertainty in income taxes is based on the framework established in the accounting for income taxes guidance. This guidance addresses the determination of how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Each of the consolidated companies in the Boytec S.A. recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. For tax positions that meet this recognition threshold, each consolidated company in the Boytec S.A. group of companies applies judgment, taking into account applicable tax laws and experience in managing tax audits, to determine the amount of tax benefits to recognize in the consolidated financial statements. For each position, the difference between the benefit realized on our tax return and the benefit reflected in the consolidated financial statements is recorded as a liability in the consolidated balance sheets. This liability is updated at each consolidated financial statement date to reflect the impacts of audit settlements and other resolution of audit issues, expiration of statutes of limitation, developments in tax law and ongoing discussions with taxing authorities. As of December 31, 2012 and 2011 there were no uncertain tax positions that should be recorded in the consolidated financial statements. In addition, each consolidated company in the Boytec S.A. group of companies does not have any accrued interest and penalties related to unrecognized tax benefits. 10 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) The Company and its subsidiaries file individual returns for income tax purposes. Fair Value of Financial Instruments – The carrying amounts of financial instruments, including cash and cash equivalents, trade receivables, and accounts payables, approximate their current fair values because of the relatively short maturity of those instruments. See Note 6 for disclosure regarding the fair value of indebtedness of the Company. 11 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) 3. Composition of Certain Financial Statements Captions December 31, December 31, (Audited) (Unaudited) Assets ThUS$ ThUS$ Trade receivables Sundry debtors Advance to suppliers 54 54 Sundry Inventories, net Bits and diamonds 36 Bars and casings Spare parts and other Muds and additives Import in transit 2 Prepaid expenses and other current assets Prepaid expenses Other current assets 54 - Recovable Taxes Income tax 8 Foreign dividend tax credit - 61 VAT 86 Others tax credits 19 December 31, December 31, Liabilities (Audited) (Unaudited) ThUS$ ThUS$ Accounts payable Foreign suppliers Domestic suppliers Sundry accounts payable Sundry accounts payable Withholdings and Accrued expenses Vacation benefits 4 - Withholdings 38 - Salaries and employee benefits 29 71 Unearned income - current portion Advances from customers (1) - - 12 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) The following table reflects the detail of unearned income as of December 31, 2012 and 2011: December 31, Short term Long term Short term Long term (Audited) (Unaudited) Minera Peñoles de México (i) ThUS$ - - - Totals - - - (i) Relates to an advanced payment received from customer Minera Peñoles de Mexico, for a total amount of ThUS$929, for services tobe provided during the year 2012. 13 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) 4. Supplemental Cash Flow Information Supplemental cash flow information is summarized as follows: For the year ended December 31, (Audited) (Unaudited) (Unaudited) ThUS$ ThUS$ ThUS$ Income taxes paid Interest paid 14 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) 5. Related party transactions The Company is affiliated with a number of companies through common ownership.The balances of related party receivables and payables at year end and transactions during the years are as follows: Accounts receivable / payables Transactions Short Long Short Long Sales and Purchases and term term term term other revenues other costs (Audited) (Unaudited) (Audited) (Unaudited) (Unaudited) (Audited) (Unaudited) (Unaudited) ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Due from related companies: Christensen Chile S.A. 25 0 68 0 0 0 0 Christensen Comercial S.A. 0 0 0 0 1 0 0 0 0 0 Geotec S.A. (Perú) 0 0 78 0 0 0 0 CSI S.A. 0 0 0 0 0 0 0 Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. 63 0 0 0 0 0 Totals 0 0 0 0 0 Due to related companies: Christensen Chile S.A. 0 0 2 0 0 0 0 2 23 20 Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. (1) (2) 5 0 0 0 0 CSI Inc 0 0 0 0 0 31 0 CSI S.A. 0 0 0 0 0 0 Totals 0 0 0 0 On August 2011, Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros, S.A. made two loans to Boytec Sondajes de México S.A. for ThUS$650 and ThUS$1,000, respectively. The loans mature on August 2013, with an annual interest rate of 4.90% in the year 2012 and 2011. These loans were fully paid during 2012. On September 2011, Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros, S.A. made a loan to Boytec Sondajes de México S.A. for ThUS$650. The loan matures on September 2013, with an annual interest rate of 4.55% in the year 2012 and 2011. This loan was fully paid during 2012. 15 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) 6. Short-term and Long-term Debt Short-term Debt: The following table reflects the detail of short-term debt: Financial Transaction Currency Annual Issuance Expiration Company Institution rate date date (Audited) (Unaudited) ThUS$ ThUS$ Inmobiliaria Plantel Industrial Ltda. (Chile) Banco Security (1) Loan Ch$ % Jul/11 Jun/12 - Banco Security (2) Loan Ch$ % Sep/11 Mar/12 - - MDF S.A. (Chile) Banco Itau (3) Loan US$ % Sep/11 Mar/12 - Banco Itaú (4) Loan US$ % Sep/12 Mar/13 - Sondajes Geotec Colombia BBVA (5) Loan US$ Libor + 2,90% Mar/12 Feb/13 - - Totals Inmobiliaria Plantel Industrial Ltda. (Chile): On July 12, 2011, the Company entered into a loan with Banco Security for ThUS$500, with an annual interest rate of 8.04%, and matured on June 24, 2012. The loan balance was fully paid on maturity. On September 26, 2011, the Company entered into a loan with bank of Security for ThUS$490, with an annual interest rate of 6.84%, and matured on March 20, 2012. The loan balance was fully paid on maturity. MDF S.A. (Chile): On September 2, 2011, the Company entered into a loan with Banco Itaú for ThUS$800 (historic), with an annual interest rate of 2.16%, and matured on March 01, 2012. On January 04 and February 20, 2012, two prepayments were made for ThUS$400 and ThUS$250, respectively. The rest of the loan balance was fully paid on maturity. On August 3, 2012, the Company entered into a loan with Banco Itaú for ThUS$523 (historic), which bears an annual interest rate of 6.36% and matures on March 3, 2013. On December 14, 2012, one prepayment was made for ThUS$314. Sondajes Geotech Colombia: On March 2012, the Company entered into a loan with BBVA for ThUS$500 (historic), which bears an annual interest rate of Libor + 2.9% and matures on February, 2013. 16 Boyles Bros. Servicios Técnicos Geológicos S.A. (Boytec S.A.) and Subsidiaries Notes to Consolidated Financial Statements (The 2011 and 2010 consolidated financial statements are unaudited) Long-term Debt: Debt outstanding as of December 31, whose carrying value approximates fair value, was as follows: Financial Transaction Currency Annual Short-term portion Long-term Expiration Company Institution rate Date (Audited) (Unaudited) (Audited) (Unaudited) ThUS$ ThUS$ ThUS$ ThUS$ Inmobiliaria Plantel Banco Security (1) Loan Ch$ % - - - Jun/12 Banco Security (2) Loan Ch$ % Jun/15 Banco Security (3) Loan Ch$ % - - Mar-17 Boytec Sondajes de
